704 N.W.2d 697 (2005)
474 Mich. 878
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Patrick LEWIS a/k/a Tony Griggs, Defendant-Appellant.
Docket No. 127261. COA No. 244589.
Supreme Court of Michigan.
October 7, 2005.
On order of the Court, the application for leave to appeal the August 31, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). We further order the Kent Circuit Court, in accordance with Administrative Order 2003-03, to determine whether the defendant is indigent and, if so, to appoint Peter J. Ellenson to represent the defendant at oral argument in this Court. The parties shall include among the issues to be addressed at oral argument the defense claim of ineffective assistance of counsel. The motion to remand remains under advisement.